        Case 3:15-cv-00675-JBA Document 1675 Filed 10/30/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

  UNITED STATES SECURITIES AND EXCHANGE
  COMMISSION,                           Civil No. 3:15cv675 (JBA)
        Plaintiff,
        v.
  IFTIKAR AHMED,                        October 30, 2020
        Defendant, and

  IFTIKAR ALI AHMED SOLE PROP; I-CUBED
  DOMAINS, LLC; SHALINI AHMED; SHALINI AHMED
  2014 GRANTOR RETAINED ANNUNITY TRUST;
  DIYA HOLDINGS LLC; DIYA REAL HOLDINGS, LLC;
  I.I. 1, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; I.I. 2, a
  minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; and I.I.
  3, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents,

         Relief Defendants.


      RULING DENYING DEFENDANT’S EMERGENCY MOTION TO ENJOIN THE
  ENFORCEMENT OF THE DEFAULT JUDGMENT OBTAINED IN VIOLATION OF THIS
 COURT’S INJUNCTION AND IMPOSE SANCTIONS ON NMR OR IN THE ALTERNATIVE,
 TO IMPOSE SANCTIONS ON NMR, RELEASE FEES TO RETAIN COUNSEL IN THE NEW
YORK STATE PROCEEDING TO DEFEND AGAINST THE DEFAULT JUDGMENT AND NMR
   E-TAILING’S ALLEGED CLAIMS TO STAY THE NMR CASE PENDING APPELLATE
                                 REVIEW

       Defendant requests that the Court enjoin the enforcement of the default judgment

against him obtained by NMR e-tailing LLC (“NMR”) in the New York Supreme Court case

NMR e-tailing v. Oak, et al., Index No. 656450/2017 (“NMR Case”). In the alternative,

Defendant requests that the Court impose sanctions on NMR, release fees to allow Defendant

to retain counsel in the NMR Case, and stay the NMR case pending appellate review of the

Court’s order granting NMR’s motion to lift the litigation stay. (Def.’s Mem. in Supp. of Mot.

to Enjoin [Doc. # 1324].) Relief Defendants join Defendant’s motion. (Relief Defs.’ Mem. [Doc.

# 1344].) The Securities and Exchange Commission (“SEC”) [Doc. # 1366], the Receiver [Doc.
        Case 3:15-cv-00675-JBA Document 1675 Filed 10/30/20 Page 2 of 5




# 1360], non-party Oak Management Corporation [Doc. # 1363], and NMR [Doc. # 1368] all

oppose. For the reasons that follow, Defendant’s motion is denied.

       I.      Background

       The Court assumes the parties’ familiarity with the history of this SEC enforcement

action, but will briefly review the background relevant to this motion. In 2015, the Court

entered a preliminary injunction (“2015 Injunction”) prohibiting “any action interfer[ing]

with the asset freeze, including, but not limited to, the filing of any lawsuits, liens, or

encumbrances, or bankruptcy cases to impact the property and assets subject to this order;

provided, however, that any party or non-party may seek leave from this order upon a

proper showing.” (2015 Inj. [Doc. # 113] at 21.) On October 18, 2017, NMR filed suit against

Oak Investment Partners and its related entities (“Oak”) in the New York Supreme Court.

(NMR Case, Ex. A to NMR’s Mot. to Lift Lit. Stay [Doc. # 1097-1].) On March 14, 2018, the New

York Supreme Court entered a default judgment against Ahmed on the issue of liability “as a

result of his failing to answer or otherwise respond to NMR’s complaint.” (NMR’s Mem. in

Opp. [Doc. # 1368] at 2.) The issue of damages is reserved to trial. (Id. at 3.)

       On December 12, 2018, the Court appointed a Receiver to manage assets subject to

the Court’s Asset Freeze Order. (Order Appointing Receiver, [Doc. # 1070].) As a part of that

Order, the Court enjoined the parties to related proceedings “from commencing or

continuing any such legal proceeding, or from taking any action, in connection with any such

proceeding, unless leave from this Court is obtained.” (Id. ¶ 23.) NMR filed a motion to lift

the litigation stay so as to allow it to continue litigating its action against Oak and Defendant,

which the Court granted on May 21, 2019. (Order Lifting Lit. Stay [Doc. # 1167].) Defendant

and Relief Defendants appealed this order to the Second Circuit Court of Appeals. (Notice of

Appeal [Doc. # 1277].) Defendant now moves to enjoin enforcement of the default judgment

entered in the NMR Case, arguing that it violates the 2015 Injunction, and seeks to impose

sanctions against NMR for its conduct. (Def.’s Mem. at 3.) “In the alternative,” Defendant


                                                2
        Case 3:15-cv-00675-JBA Document 1675 Filed 10/30/20 Page 3 of 5




moves “to impose sanctions on NMR, release fees so Defendant can retain counsel to defend

against NMR in the NMR Case, and to stay the case pending appellate review of the ruling

allowing the NMR Case to proceed.” (Id.) On October 29, 2020, Defendant and Relief

Defendants withdrew their appeal of this Court’s ruling lifting the litigation stay. (USCA

Mandate [Doc. # 1674].)

       II.    Discussion

              A.      Injunction Against Enforcement of the Default Judgment
       Defendant argues that because “NMR did not seek leave from this Court for

permission to file that lawsuit,” its New York Supreme Court lawsuit violates the 2015

Injunction. (Id. (emphasis in original).) He further argues that the appropriate remedy is for

the NMR Case to “be dismissed with prejudice as to the Defendant or in the alternative [for]

the Court [to] enjoin enforcement of the default judgment against the Defendant.” (Id.) The

SEC asserts that Defendant’s claim that the NMR Case violates the 2015 Injunction is

“baseless,” because the NMR Case has in no way interfered with the Court’s asset freeze. (Pl.’s

Opp. at 2). NMR similarly asserts that Defendant failed to explain how the NMR Case

interfered with the asset freeze. (NMR’s Mem. at 5.) In reply, Defendant argues that “[t]here

is no doubt whatsoever and the Court’s Order is clear that NMR should have sought leave of

the Court prior to filing its lawsuit.” (Def.’s Reply [Doc. # 1379] at 2 (emphasis in original).)

       Defendant offers no support for his claim that the NMR Case interferes with the asset

freeze and thus violates the 2015 Injunction. NMR has not taken steps to liquidate its default

judgment against Defendant. Indeed, the Receiver noted in his response that NMR is not

seeking to obtain possession of any Receivership Assets and that counsel for NMR fully

intends to comply with the Court’s order. (Receiver’s Mem. at 2.) Moreover, Defendant’s

position that NMR should have sought leave of court prior to filing the NMR suit is without

merit since Defendant offers no evidence that NMR, a non-party, was actually aware of the

2015 Injunction. There is, therefore, no evidence that NMR violated the 2015 Injunction.


                                                3
          Case 3:15-cv-00675-JBA Document 1675 Filed 10/30/20 Page 4 of 5




Absent any showing that NMR’s lawsuit interferes with the Asset Freeze Order, Defendant’s

motion seeking an injunction is DENIED.

                 B.       Sanctions on NMR

         Defendant argues that the Court should impose sanctions on NMR for violating the

2015 Injunction. (Def.’s Mem. at 4.) Oak opposes any imposition of sanctions “because the

assertions underlying that request are completely unfounded and without merit.” 1 (Oak’s

Mem. at 2.) The SEC similarly asserts that any request for sanctions is “baseless” since NMR’s

action does not interfere with any Receivership Assets. (SEC’s Mem. at 2.) Because the Court

finds that NMR has not violated the 2015 Injunction, Defendant’s request to impose

sanctions against NMR lacks merit.

                 C.       Release of Fees for Counsel

         Defendant also urges the Court to “release fees for the Defendant to retain counsel to

defend against the default judgment and NMR’s alleged claims” since he believes that NMR

will seek Receivership Assets in the future. (Def.’s Mem. at 6-7.) Defendant also argues that

he has a right under the Fourteenth Amendment’s Due Process Clause to defend against the

default judgment. (Id. at 7.) Defendant maintains that he is unable to secure counsel because

his assets are frozen and he is unable to proceed pro se in the NMR Case because the New

York Supreme Court requires him to make a physical appearance, which he cannot do as he

remains in India. (Id.) Defendant therefore requests released funds “up to $350,000 . . . to be

paid directly by the Receiver to a counsel representing the Defendant in the NMR Case.” (Id.

at 9.)




1In a footnote, Defendant also requests that the Court impose sanctions on Oak for failing inform NMR of the
2015 Injunction. (Def.’s Mem. at 5-6, n.3.) Oak maintains that any request for sanctions is “without merit” since
“nowhere does the Order impose an obligation on non-parties such as Oak to inform others as to the existence
of the Order.” (Oak’s Mem. at 2.) The Court agrees with Oak, finding no provision of the 2015 Injunction
imposing an affirmative duty on non-parties to inform others of the injunction. Moreover, Defendant could have
brought the 2015 Injunction to NMR’s attention when he learned of the lawsuit instead of waiting a year to do
so. Accordingly, Defendant’s motion to impose sanctions on Oak is DENIED.

                                                       4
        Case 3:15-cv-00675-JBA Document 1675 Filed 10/30/20 Page 5 of 5




       The Receiver objects to the release of such funds, arguing that such a release would

compromise his ability to secure the judgment in the instant action. (Receiver’s Mem. at 3.)

The SEC argues that Defendant is not entitled to any release of funds since Defendant’s

inability to access frozen funds is a direct result of his opposing liquidation and satisfaction

of the SEC’s judgment “at every turn.” (SEC’s Mem. at 3.) The SEC asserts that “Defendant has

not established a need for the release of funds to participate in the NMR case” since he has

not offered any evidence that he is “unable to leave India,” a consequence of his own making,

or has made unsuccessful efforts to retain counsel. (Id. at 4.) In his response, Defendant

merely represents that he “cannot appear in person and must retain counsel to defend.”

(Def.’s Reply at 6.)

       In light of the market risk to the Receivership Estate and Defendant’s failure to show

his inability to secure counsel, his request for a release of $350,000 is DENIED.

               D.      Stay Pending Appeal

       Since Defendant and Relief Defendants withdrew their appeal, their request for a stay

pending appeal is DENIED AS MOOT.

       III.    Conclusion

       For the reasons set forth above, Defendant’s Emergency Motion to Enjoin [Doc. #

1324] is DENIED.

                                            IT IS SO ORDERED.

                                            ____________________/s/_______________________________

                                            Janet Bond Arterton, U.S.D.J.

                            Dated at New Haven, Connecticut this 30th day of October 2020.




                                               5
